Citation Nr: 1228578	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  07-40 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to July 1982, from December 1990 to April 1991, and from February 2004 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a January 2012 video conference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In March 2012, the Board remanded this matter for additional evidentiary development.

For the reasons indicated below, the appeal is again REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking service connection for a low back disability.  She contends that her current low back disability is the result of inservice injuries.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claim.
 
Pursuant to the Board's March 2012 remand, the Veteran underwent a VA examination of the spine in April 2012.  Following a physical examination, the report concluded with a diagnosis of normal orthopedic examination of the lumbar spine.  Despite this finding, a January 2012 VA bone density examination of the lumbar spine noted an impression of osteopenia.  

A bone density disorder, which includes osteoporosis and the lesser condition of osteopenia, is considered a service connectable disability. See 38 C.F.R. §§ 3.309(c), 4.71a, Diagnostic Code 5013.  The RO must obtain a supplemental medical opinion to determine if the Veteran's osteopenia is related to her military service.  See Stegall v. West, 11 Vet. App. 268 (1998); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Accordingly, this case is Remanded for the following:

1.  The Veteran's entire claims folder, including this Remand, must be reviewed by the VA examiner who conducted the April 2012 VA examination for the spine, if available.  This record review must include consideration of the Veteran's inservice and post service treatment reports, including an April 1999 VA treatment report noting complaints of low back pain following a motor vehicle accident; and service treatment records noting complaints of low back pain in November 2004, December 2004, February 2005 and January 2006; and a December 2011 bone scan of the lumbar spine revealing an impression of osteopenia.  Thereafter, the VA examiner must provide a nexus opinion as to whether the Veteran's current lumbar spine disability, osteopenia, is related to her military service or any incident therein.  A complete rationale for all opinions must be provided, which includes citations to pertinent facts and findings, and an explanation as to their significance in support of the opinion provided.  

If the VA examiner who conducted the April 2012 VA examination is not available, the Veteran must be afforded an examination to determine the etiology of any current lumbar spine disability found, including osteopenia.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Following a review of the service and post service medical records, the examiner must state whether any diagnosed lumbar spine disability, including osteopenia, is related to the Veteran's military service or to any incident therein.  A complete rationale for all opinions must be provided.  

2.  Notify the Veteran that it is her responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If it remains denied, a supplemental statement of the case must be provided to the Veteran and her representative and an adequate opportunity to respond provided.  Then, return the appeal to the Board for appellate review.

4.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



